
	

114 HR 5162 : Vet Connect Act of 2016
U.S. House of Representatives
2016-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 5162
		IN THE SENATE OF THE UNITED STATES
		September 27, 2016Received; read twice and referred to the Committee on Veterans' AffairsAN ACT
		To amend title 38, United States Code, to authorize the Secretary of Veterans Affairs to disclose
			 to non-Department of Veterans Affairs health care providers certain
			 medical records of veterans who receive health care from such providers.
	
	
 1.Short titleThis Act may be cited as the Vet Connect Act of 2016. 2.Authority to disclose certain medical records of veterans who receive non-Department of Veterans Affairs health careSection 7332(b)(2) of title 38, United States Code, is amended by adding at the end the following new subparagraph:
			
 (H)To a non-Department entity (including private entities and other departments or agencies of the Federal Government) that provides hospital care or medical treatment to veterans..
		
	Passed the House of Representatives September 26, 2016.Karen L. Haas,Clerk.
